DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selinger et al. U.S. Patent No. 10,109,166 (hereinafter Selinger).
Regarding claim 1, Selinger discloses a method for controlling access to an access-controlled area comprising: receiving a signal generated by a user device; extracting, with a processing element, a feature of the signal (column 2, lines 1-9 and column 5, line 51 through column 6, line 9); generating, with the processing element, a device fingerprint using the extracted feature; storing the device fingerprint; and pairing the user device to the access-controlled area (column 7, line 62 through column 8, line 4).
	Regarding claim 2, Selinger discloses a method wherein extracting the feature includes analyzing the signal in the time domain or the frequency domain (column 5, lines 6-22).
	Regarding claim 9, Selinger discloses a method further comprising: receiving a second signal generated by the user device, wherein the second signal includes an access credential to access the access-controlled area; extracting, with the processing element, a feature of the second signal; generating, with the processing element, a second device fingerprint using the extracted feature of the second signal; retrieving, with the processing element, the device fingerprint; comparing, with the processing element, the second device fingerprint to the device fingerprint (column 2, lines 9-18 and 51-64); and authenticating, with the processing element, the access credential received based on the comparison of the device fingerprint and the second device fingerprint (column 7, line 62 through column 8, line 16). 
	Regarding claim 10, Selinger discloses a method wherein the user device is a device fingerprint smart key (see column 3, lines 52-59; the present application in paragraph 17 defines a device fingerprint smart key as being one of a plurality of known devices).
	Regarding claim 11, Selinger discloses a method wherein the feature is one of a plurality of features extracted from the signal, and generating the device fingerprint includes using the plurality of extracted features (i.e., one or more identifiers; column 1, lines 45-50).
Regarding claims 14 and 15, apparatus claims 14 and 15 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1 and 2.  Therefore apparatus claims 14 and 15 correspond to method claims 1 and 2, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Selinger in view of Das et al., “Exploring Ways To Mitigate Sensor-Based Smartphone Fingerprinting” (hereinafter Das).
Regarding claims 3-5, Selinger discloses a method comprising the limitations of claim 1 as discussed above, but fails to explicitly disclose the feature based on a manufacturing variation in an electro-mechanical structure of a motion sensor causing a change in a sensed acceleration of the user device or a sensed Coriolis force of the user device.
Das discloses a feature attributed to a well-known component of a user device (i.e., gyroscope) that produces a distinct identifying that is based on a manufacturing variation in an electro-mechanical structure of a motion sensor causing a change in a sensed acceleration of the user device or a sensed Coriolis force of a user device (Section 3.2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into Selinger a feature based on a manufacturing variation in an electro-mechanical structure of a motion sensor causing a change in a sensed acceleration of the user device or a sensed Coriolis force of the user device since doing so would enable a system to distinctly identify a user device and would have yielded a predictable result.
Regarding claim 6, Selinger fails to explicitly disclose the feature based on a manufacturing variation including a clock skew of a wireless transmitter.
Das discloses a tested feature attributed to a well-known component of a user device (i.e., wireless transmitter) based on a manufacturing variation including a clock skew of a wireless transmitter of a user device (Table 1 and page 15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into Selinger a feature based on a manufacturing variation including a clock skew of a wireless transmitter of a user device since doing so would enable a system to distinctly identify a user device and would have yielded a predictable result.
Regarding claims 7 and 8, Selinger discloses a method comprising using an extracted feature, but fails to explicitly disclose wherein the extracted feature comprises one of a standard deviation, a skewness, a kurtosis, a root mean square values, an extremum, a short term zero crossing rate, or a count of non-negative values or one of a spectral centroid, a spectral spread, a spectral skewness, a spectral kurtosis, a spectral flatness, a spectral irregularity, a spectral entropy, a spectral rolloff, a spectral brightness, a spectral RMS, or a spectral roughness.
Das discloses a testing extracted features for using at least one feature as an identifying fingerprint of a user device comprising at least one of a standard deviation, a skewness, a kurtosis, a root mean square values, an extremum, a short term zero crossing rate, or a count of non-negative values or one of a spectral centroid, a spectral spread, a spectral skewness, a spectral kurtosis, a spectral flatness, a spectral irregularity, a spectral entropy, a spectral rolloff, a spectral brightness, a spectral RMS, or a spectral roughness (Table 1 and pages 15-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into Selinger an extracted feature as claimed since doing so would enable a system to distinctly identify a user device and would have yielded a predictable result.
Regarding claims 12 and 13, Selinger discloses a method comprising the limitations of claim 1 as discussed above, but fails to explicitly disclose generating the device fingerprint including training an artificial intelligence algorithm using the extracted feature and wherein comparing the second device fingerprint to the device fingerprint includes using an artificial intelligence algorithm to compare the device fingerprint to the second device fingerprint.  
Das discloses using machine learning techniques for producing highly accurate extracted feature classification (page 1; “We show that, using machine learning techniques, it is possible to combine a large number of features from both the accelerometer and gyroscope sensor streams and produce highly accurate classification despite these challenges. In some cases, we can improve the classifier accuracy by using an inaudible sound, played through the speakers, to stimulate the motion sensors. We evaluate our techniques in a variety of lab settings; additionally, we collected data from volunteer participants over the web, capturing a wide variety of smartphone models and operating systems. In our experiments, a web browsing session lasting under a minute is still sufficient to generate a fingerprint that can be used in to recognize the phone in the future.”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into Selinger generating the device fingerprint including training an artificial intelligence algorithm using the extracted feature and wherein comparing the second device fingerprint to the device fingerprint includes using an artificial intelligence algorithm to compare the device fingerprint to the second device fingerprint since artificial intelligence algorithms are known to produce highly accurate results.
Regarding claims 16-20, apparatus claims 16-20 are drawn to the apparatus corresponding to the method of using same as claimed in claims 3-5, 7, 8, 12, and 13.  Therefore apparatus claims 16-20 correspond to method claims 3-5, 7, 8, 12, and 13, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 16, 2022